Citation Nr: 0947209	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including degenerative arthritis of the cervical 
spine.

2.  Entitlement to service connection to a left knee 
disorder, including status post left knee menisectomy.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 until 
January 1970 and from February 2003 to February 2004, with 
intervening service in the Reserve/National Guard, presumably 
with periods of active duty for training and inactive duty 
training

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board notes that the February 2005 rating decision also 
granted service connection for a lumbar strain and denied 
claims for service connection for bilateral carpal tunnel 
syndrome, bilateral shoulder impingement syndrome, bilateral 
trochanteric bursitis of the hips, bilateral hearing loss, 
tinnitus, and asbestosis.  No Notice of Disagreement was 
filed in regards to those claims, thus they are not currently 
before the Board.

The Board further notes that the RO provided a January 2009 
rating decision granting claims for service connection for 
bilateral hearing loss and tinnitus, and denying claims for 
service connection for obstructive sleep apnea, bilateral 
carpal tunnel syndrome, asbestosis, bilateral shoulder 
impingement syndrome, and bilateral trochanter bursitis of 
the hips.  No Notice of Disagreement was filed in regards to 
those claims.  However, the Board notes that, in a March 2009 
letter, the RO informed the Veteran of the receipt of 
additional information pertaining to those claims in March 
2009 and received additional evidence regarding the sleep 
apnea claim from the Springhill Medical Center in March 2009.   
No additional action has been taken in regards to those 
claims and they are REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his cervical spine 
disorder developed due to his reserve service or as secondary 
to his service-connected low back disorder.  
The Veteran also contends, as indicated by his March 2009 
hearing testimony that he developed his left knee disorder 
while with the regular Army and/or that it was caused by his 
reserve service.  He further contends that his right knee 
disorder developed due to his reserve service.

The Board notes that not all of the Veteran's active duty and 
active duty for training (ACDUTRA) periods are of record.  
The RO/AMC should verify all periods of active military 
service and ACDUTRA service for the Veteran's Army National 
Guard service. 

The Board also notes that the November 2004 VA examinations 
were inadequate as to the issues of service connection.  The 
examination reports stated that the examinations were 
conducted to evaluate the Veteran's service connections 
claims, including those on appeal.  However, the examiners 
failed to provide any opinions as to whether any of the 
claimed disorders were related to active duty, ACDUTRA, or 
inactive duty training.  No opinion was also provided as to 
the Veteran's claim that a cervical spine disorder developed 
secondary to his service-connected lumbar spine disability.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant as to why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran RO/AMC shall contact 
the National Personnel Record Center 
(NPRC) and/or other appropriate agency 
and request that they verify all 
periods of active military service, 
ACDUTRA, and inactive duty training 
service for the Veteran's Army National 
Guard/Reserve service. 

2.  If periods of active duty, ACDUTRA, 
or inactive duty training are found 
during the Veteran's Army National 
Guard/Reserve service, the RO/AMC will 
ensure that all associated medical 
records have been associated with the 
claims file.

3.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
cervical spine, right knee, and/or left 
knee disorder found to be present.  

The physician should address the 
following:

a. Whether the Veteran entered 
service and/or reserve active 
duty, ACDUTRA, or inactive duty 
training with a cervical spine, 
right knee, and/or left knee 
disorder.  If the examiner finds 
that a cervical spine, right knee, 
and/or left knee disorder pre-
existed a period of active duty 
service, the physician should 
identify the evidence leading to 
this conclusion.  He/she should 
then state whether it is at least 
as likely as not (that is, at 
least a 50-50 degree of 
probability) that the cervical 
spine, right knee, and/or left 
knee disorder underwent an 
increase in severity in service 
which was beyond the natural 
progression of the disorder.

b. If the examiner finds that a 
cervical spine, right knee, and/or 
left knee disorder did not exist 
upon his entrance in a period of 
active duty, ACDUTRA, or inactive 
duty training, he/she should state 
whether it was at least as likely 
as not (that is, at least a 50-50 
degree of probability) incurred 
during a period of active duty, 
active duty for training, and/or 
inactive duty for training (the 
examiner should be provided with 
all of the Veteran's periods of 
active service and active duty 
training during his Army National 
Guard service, as well as the 
associated medical records for 
those periods).

c. The examiner should further 
opine if the claimed cervical 
spine, right knee, and/or left 
knee disorder was caused and/or 
aggravated by any of the Veteran's 
service-connected disabilities, 
specifically including his lumbar 
spine disability.  The examiner 
should determine if it is at least 
as likely as not (that is, at 
least a 50-50 degree of 
probability) that a service-
connected disability caused or 
aggravated any of his claimed 
disorders.

d. The physician should give a 
complete rationale for all 
conclusions made.  The rationale 
should be based on examination 
findings, historical records, and 
medical principles.  

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
